                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


GERRAL SCHRAY STUART                                                                 PLAINTIFF


v.                                    Case No. 4:17-cv-04120


OFFICER CALDWELL and CORPORAL BROWN                                              DEFENDANTS

                                            ORDER

       Before the Court is the Report and Recommendation filed September 14, 2018, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 30. Judge Bryant recommends that this matter be dismissed without prejudice for

Plaintiff’s failure to comply with an order of the Court and the Court’s local rules and failure to

prosecute the case. The parties have not filed objections to the Report and Recommendation and

the time to object has passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts Judge

Bryant’s Report and Recommendation in toto. Accordingly, this matter is hereby DISMISSED

WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 2nd day of October, 2018.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            United States District Judge
